Opinion issued April 15, 2014.




                                    In The

                             Court of Appeals
                                   For The

                         First District of Texas
                           ————————————
                            NO. 01-12-01070-CV
                          ———————————
              JUAN ROMERO, IRMA MEDRANO, Appellants
                                      V.
        GEOVANNI J. FUENTES, ROBERTO FUENTES, Appellees


            On Appeal from the County Civil Court at Law No. 1
                          Harris County, Texas
                      Trial Court Case No. 1013093


                        MEMORANDUM OPINION

      Juan Romero and Irma Medrano appeal a trial court’s judgment awarding

Geovanni Fuentes and Roberto Fuentes $300, the amount of the Fuenteses’

security deposit on an apartment that they intended to rent from Romero. Romero
and Medrano contend that there was insufficient evidence to support the trial

court’s judgment. We affirm.

                                   Background

      This case arises out of a landlord-tenant dispute. Three years ago, Geovanni

Fuentes approached Romero about renting an apartment unit in the Sugar Branch

Condominiums. Romero, purporting to be an agent of the condominium owner,

offered to rent the property to Geovanni for $550 per month, pending payment of a

$35 application fee and a $300 security deposit. Romero, however, did not provide

Geovanni with a lease agreement.

      Nonetheless, shortly thereafter, Geovanni gave Romero a $300 check signed

by his father, Roberto Fuentes, but the check was not made payable to anyone.

After giving Romero the check, Geovanni hand-drafted and initialed an agreement

stating that Romero had received the $300 deposit, that $35 was “pending for an

application fee,” and that the first month’s rent was due on a specified date.

Romero did not sign the document in Geovanni’s presence. Romero testified that

sometime later, he wrote at the bottom of the page: “Deposit is lost. They did not

fulfill the contract.” However, Romero did not offer the written agreement into

evidence. Romero gave the check to his care-taker, Irma Medrano, and Medrano

cashed the check.




                                        2
      The Fuenteses filed a lawsuit in small claims court against Romero to

recover the $300 security deposit. The court granted judgment to the Fuenteses,

requiring Romero and Medrano to return the $300 deposit and pay court costs.

      On appeal to a county civil court at law, Romero testified that he was

entitled to keep the $300 deposit because Geovanni had a key and moved into the

apartment, without ever paying rent. Romero testified that he held the deposit for

seven days and then gave the $300 check to his care-taker and she cashed it.

      The parties dispute whether Geovanni ever moved into the apartment.

Geovanni and his father testified that Romero never signed a lease agreement, that

Romero never gave Geovanni a key to the apartment, and that Geovanni never

occupied the apartment. Geovanni’s father admitted that he transferred the electric

bill for the apartment into his name and that the electric company turned on the

power in the apartment so that Romero could “shampoo the carpet.” Geovanni’s

father also testified that after the electricity was running for “a couple of days” he

had it shut off because Romero did not clean the apartment as promised.

      The trial court found that there was no lease agreement, that the Fuenteses

never occupied the apartment, and that Romero and Medrano jointly were

responsible for returning the $300 security deposit because the Fuenteses “got

nothing for it.”

      Romero and Medrano timely appealed.



                                          3
                           Sufficiency of the Evidence

      In their sole issue, Romero and Medrano contend that the evidence was

insufficient to support the trial court’s judgment because there was a valid, signed

lease agreement and the Fuenteses breached that agreement by occupying the

apartment without paying the contracted rent. We construe their claim as a

challenge to the legal sufficiency of the evidence supporting the trial court’s

findings of fact.

A.    Standard of review

      When reviewing a challenge to the legal sufficiency of the evidence, we

consider all of the evidence supporting the judgment, “credit[ing] favorable

evidence if reasonable jurors could, and disregard[ing] contrary evidence unless

reasonable jurors could not.” City of Keller v. Wilson, 168 S.W.3d 802, 827 (Tex.

2005). We consider the evidence in the light most favorable to the findings and

indulge every reasonable inference that would support them. Id. at 822.

      In a bench trial, the trial court is the sole factfinder and judge of witness

credibility. Zenner v. Lone Star Striping & Paving L.L.C., 371 S.W.3d 311, 314

(Tex. App.—Houston [1st Dist.] 2012, pet. denied). We will not substitute our

judgment for that of the trial court so long as the evidence at trial would enable

reasonable, fair-minded people to reach the verdict under review. City of Keller,
168 S.W.3d at 827.



                                         4
B.    Sufficient evidence to support trial court’s judgment

      Romero and Medrano argue that the trial court erred in finding that the

parties did not enter into a lease agreement. Specifically, they argue that

Geovanni’s handwritten, initialed agreement gave them a right to keep the $300

deposit. We consider whether there was evidence to support the trial court’s

contrary ruling.

      The Texas Property Code defines a security deposit as “any advance of

money, other than a rental application deposit or an advance payment of rent, that

is intended primarily to secure performance under a lease of a dwelling that has

been entered into by a landlord and a tenant.” TEX. PROP. CODE ANN. § 92.102

(West 2006). The lease agreement need not be in any specific form; the statute

only requires that there be a “lease of a dwelling.” Id. A landlord is required to

refund any owed security deposit on or before the 30th day after the date that the

tenant surrenders the premises. Id. at § 92.103 (West 2006).

      At trial, Romero argued that he had a contract to lease the apartment to

Geovanni, but he did not offer the document into evidence. Romero did provide the

trial court a document that he described as a contract, but the trial court could not

read it because it was written in Spanish. Geovanni’s father orally translated the

document for the court but explained that it was not an enforceable contract to

lease the apartment because Romero never provided a key to the apartment. The



                                         5
trial court found that the handwritten statement did not constitute a lease and that

“[the Fuenteses] gave [Romero] $300 . . . [and they] got nothing for it.”

      In determining whether Romero and Medrano were entitled to keep the

$300, the trial court could rely on the Fuenteses’ testimony that Romero never

gave them a key, never granted them access to the apartment, and that they never

moved into the apartment. This evidence, alone, is sufficient to support the trial

court’s judgment returning the $300 to the Fuenteses.

      The trial court could also rely on the Fuenteses’ testimony to conclude that

there was no lease. We cannot determine whether there was, in fact, a contract to

lease the apartment because Romero did not offer into evidence the purported lease

agreement or establish that he had authority to lease an apartment in the complex.

      Based on this record, we presume that the trial court reconciled any

inconsistencies in witness testimony in favor of the judgment and conclude that a

reasonable factfinder could conclude that Romero and Medrano were not entitled

to retain the $300. See Zenner, 371 S.W.3d at 315; see also City of Keller, 168
S.W.3d at 821. Accordingly, we hold that the trial court did not err by granting

judgment for the Fuenteses and ordering Romero and Medrano to return the $300.

      We overrule Romero and Medrano’s sole issue.




                                          6
                                  Conclusion

      We affirm.




                                            Harvey Brown
                                            Justice

Panel consists of Justices Keyes, Bland, and Brown.




                                        7